Exhibit 10.4

 

Owens-Illinois Executive Severance Policy

 

I.                                        Background and Purpose

 

Effective March 7, 2015, Owens-Illinois (the “Company”) hereby establishes an
Executive Severance Policy (the “Policy”) in order to provide severance benefits
to certain eligible employees.

 

II.                                   Scope and Eligibility

 

This Policy applies to all employees of the Company and its subsidiaries who are
senior leaders and are designated by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) to be a participant in the Policy.

 

III.                              Definitions

 

Administrator:  The Committee shall be the Administrator, or following a Change
in Control the successor to the Committee.

 

Base Pay:  The straight annual salary paid to an Eligible Employee, excluding
bonuses and sales or other types of commissions.  For purposes of calculating
the Severance Pay, the Eligible Employee’s Base Pay shall be the greater of
(i) the Base Pay as in effect immediately prior to the Termination Date, or
(ii) the Base Pay as in effect prior to any reduction in Base Pay constituting
Good Reason.

 

Benefits:   The medical, dental, prescription drug and life insurance coverage
provided to active employees of the Company as in effect on the Termination
Date, at the active employee rate.

 

Cash Compensation: The total annual cash compensation which an Eligible Employee
is eligible to earn, including but not limited to Base Pay and Target Bonus.

 

Cause:  Cause shall mean the Eligible Employee’s dishonesty, disloyalty,
misconduct, insubordination, failure to reasonably devote working time to
assigned duties, failure or refusal to fully comply with any reasonable rule or
regulation, standard or policy which, from time to time, may be established by
the Company, including without limitation, those policies set forth in the
Company Policy Manual, and failure to cooperate with any investigation of an
alleged violation of any such rule, regulation, standard or policy.

 

Change in Control:  A “Change in Control” has the meaning set forth in Second
Amended and Restated Owens-Illinois, Inc. 2005 Incentive Award Plan, or any
successor equity incentive plan adopted by the Company and approved by
shareholders.

 

Eligible Employees:  Employees who meet the eligibility requirements of this
Policy.

 

Good Reason:  The occurrence of any of the following events arising within 24
months following a Change in Control and without the Eligible Employee’s prior
written consent (i) a material

 

1

--------------------------------------------------------------------------------


 

diminution of an Eligible Employee’s Base Pay, (ii) a material diminution in
authority, duties or responsibilities (including, if the Eligible Employee is
the Chief Executive Officer or Chief Financial Officer of the Company, any
material changes which result from not being employed by a public company
following the Change in Control) from those in effect immediately prior to the
date of the Change in Control, (iii) a material change in the geographic
location where the Eligible Employee is required to perform services, or
(iv) any other action or inaction that constitutes a material breach by the
Company of the terms of the Eligible Employee’s employment as in effect
immediately prior to the Change in Control.  The Eligible Employee must provide
notice to the Company of the existence of one or more of the conditions listed
above, within a period not to exceed 30 days of the initial existence of such
condition, and the Company shall have a period of 30 days to remedy the
condition.  If the Company is unable to remedy such condition within the 30 day
cure period, the Eligible Employee may terminate his employment for Good Reason
(which termination shall occur no later than 180 days following the initial
existence of the applicable Good Reason condition).

 

Qualified Termination:  An Eligible Employee’s termination of employment by the
Company or any subsidiary (or any successor thereto, including any Successor
Employer) without Cause at any time, or following a Change in Control for Good
Reason; but in no event will a Qualifying Termination occur if the Eligible
Employee is offered employment with any Successor Employer at the same level of
Base Salary and Cash Compensation.

 

Release:  The general release/waiver of claims which will be supplied by the
Company as soon as practicable but not later than 5 business days following the
Termination Date.

 

Severance Pay:  Means the product of two times the sum of the Executive’s
(i) Base Pay and (ii) Target Bonus.

 

Severance Period:  Means the 24 months following the Termination Date.

 

Successor Employer:  Means any entity that acquires or assumes assets of the
Company in a Change in Control.

 

Target Bonus:  An Eligible Employee’s Base Pay multiplied by the greater of the
Eligible Employee’s (i) target bonus percentage under the Company’s annual
incentive plan as in effect immediately prior to the Termination Date, or
(ii) target bonus percentage as in effect prior to any reduction in target bonus
percentage constituting Good Reason.

 

Termination Date:  The date of an Eligible Employee’s termination of employment
in connection with a Qualified Termination.

 

IV.                               Conditions Under Which Severance Pay is
Available to Eligible Employees

 

Eligible Employees shall receive Severance Pay under this Policy after their
Termination Date if such termination is due to a Qualified Termination.

 

2

--------------------------------------------------------------------------------


 

An employee has not experienced a Qualified Termination and is not eligible for
Severance Pay under this Policy if the Eligible Employee:

 

·                  Voluntarily resigns employment (other than for Good Reason);

·                  Dies or becomes disabled;

·                  Is terminated for Cause; or

·                  Is offered employment with any Successor Employer at the same
level of Base Salary and Cash Compensation.

 

As a further condition to an Eligible Employee’s receipt of benefits under this
Policy, such employee must first:

 

·                  sign the agreement regarding confidentiality,
non-competition, non-solicitation and non-disparagement attached as Exhibit A
(the “Non-Compete Agreement”); and

·                  sign and not revoke (during any period permitted under
applicable law) the Release within 50 days following the Termination Date.

 

V.                                    Severance Pay

 

Amount of Payment

 

Eligible Employees who experience a Qualified Termination, and meet the
conditions for payment under the terms of this Policy  will receive the
Severance Pay.  Except as specifically provided in “Severance Benefits Required
by Law or Other Agreement” below, pay during the period between the date notice
of a Qualifying Termination is given and the Termination Date will not offset
any Severance Pay.

 

Subject to the tax provisions described below, the Severance Pay shall be paid
in a lump sum, on the 8th day following the effective day of  the Release.  If
the Severance Pay would be payable in one tax year or another depending upon
when the Eligible Employee returns the Release, the Severance Pay will not be
paid until the first business day of the later tax year, regardless of when the
Release is signed and effective.

 

Severance Benefits Required by Law or Other Agreement

 

Any notice, pay in lieu of notice, severance benefits or other benefits that are
required by any federal, state or local law relating to severance, plant
closures, terminations, reductions-in-force, or plant relocations will reduce
the Severance Pay provided by this Policy.

 

In the event that an Eligible Employee is entitled to receive Severance Pay
under this Policy and any other plan, program, arrangement or individual
agreement, the Eligible Employee shall be entitled to receive the greater of the
Severance Pay under this Policy or the amount which the Eligible Employee would
receive under such other plan, program, arrangement or individual agreement.  In
no event shall an Eligible Employee receive severance pay under both this Policy
and any other plan, program, arrangement or individual agreement.

 

3

--------------------------------------------------------------------------------


 

Benefits

 

An Eligible Employee’s Benefits  will remain in effect through the last day of
the month in which the Severance Period ends.  If at any time the Company
determines in its sole discretion that it cannot provide the Benefits without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company shall, in lieu of
such Benefits, provide to the Eligible Employee a taxable cash payment in an
amount equal to the difference between the applicable monthly premium the
Eligible Employee is required to pay for such coverage under COBRA and the
amount such Eligible Employee would pay as an active employee, multiplied by the
number of calendar months (including partial months) remaining until the
expiration of the Severance Period, which amount shall be paid within thirty
(30) days following the date of the Company’s determination.

 

Outplacement Provisions

 

Eligible Employees who have a Qualified Termination will receive outplacement
assistance during the Severance Period applicable to senior executive from time
to time as determined by the Company.

 

VI.                               Benefits

 

Payment of Severance Pay does not affect the Company’s established procedures
with respect to payment for accrued but unused vacation, or the methods
established for concluding or continuing participation in any benefit program
maintained by the Company.  The provisions of all the Company’s benefit plans,
including equity compensation plans, control in the event of a conflict with any
provision herein to the extent that such provisions provide for greater benefits
to an Eligible Employee than those provided hereunder.

 

VII.                          Modifications and Termination

 

The Company reserves the right to modify and/or terminate this Policy at any
time and in any manner prior to a Change in Control.  Following a Change in
Control, this Policy may not be modified, amended or terminated in any manner
which would adversely impact any Eligible Employee with respect to participation
in the Policy, eligibility for the Severance Pay, amount of Severance Pay or in
any other manner during the 24 months following such a Change in Control.  This
Policy shall be binding upon and shall automatically be assigned to each
successor of the Company, including any Successor Employer with respect to each
Eligible Employee who is employed by the Successor Employer following a Change
in Control.

 

VIII.                     Parachute Payments

 

In the event that the severance and other benefits provided for in this Policy
or otherwise payable to an Eligible Employee (i) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this paragraph, would be subject to the
excise tax imposed by Section 4999 of the Code, then the Eligible Employee’s
Severance Benefits under this Policy shall be payable either (A) in full, or
(B) as to

 

4

--------------------------------------------------------------------------------


 

such lesser amount which would result in no portion of such severance benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by an Eligible Employee on an after-tax basis, of the greatest amount of
severance benefits under this Policy, notwithstanding that all or some portion
of such severance benefits may be taxable under Section 4999 of the Code.  All
determinations required under this paragraph shall be made in writing by the
Company’s independent public accountants, whose determination shall be
conclusive and binding upon all Eligible Employees and the Company for all
purposes.  For purposes of making the calculations required by this paragraph,
the accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The
accountants shall provide detailed supporting calculations both to the Company
and the Eligible Employee within 15 business days of the receipt of notice from
that there has been a parachute payment, or such earlier time as is requested by
the Company.  All fees and expenses of the accountants shall be borne solely by
the Company.  All amounts payable to Eligible Employee under this paragraph
shall be paid as soon as practicable after the event giving rise to payment of
any excise tax under Section 4999 of the Code by the Eligible Employee, but no
later than the December 31 of the year next following the year in which the
Eligible Employee, or the Company on behalf of the Eligible Employee, remits the
excise taxes due.  .  If Severance Benefit are to be reduced, such reduction
will be made in a manner as the Company and the Eligible Employee shall mutually
agree that would not result in a violation of Section 409A.

 

IX.                              Taxes

 

All amounts payable pursuant to this Policy shall be paid net of any applicable
withholding and/or employment taxes under federal, state or local law and any
additional withholding to which the Eligible Employee has agreed. 
Notwithstanding anything in this Policy to the contrary, any compensation or
benefits payable hereunder that constitutes “nonqualified deferred compensation”
(“Deferred Compensation”) within the meaning of Section 409A of the Code and
which are payable upon the Eligible Employee’s termination of employment shall
be payable only if such termination constitutes the Eligible Employee’s
“separation from service” with the Company within the meaning of Code
Section 409A (a “Separation from Service”).  In addition, if the Company
determines that the Eligible Employee is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code at the time of the Eligible Employee’s
Separation from Service, any Deferred Compensation to which the Eligible
Employee is entitled hereunder in connection with such Separation from Service
shall be delayed to the extent required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code.  To the extent that the
payment of any Deferred Compensation is delayed in accordance with the preceding
sentence, such Deferred Compensation shall be paid to the Eligible Employee in a
lump sum on the first business day following the earlier to occur of (i) the
expiration of the six-month period measured from the date of the Eligible
Employee’s Separation from Service, or (ii) the date of the Eligible Employee’s
death, and any compensation or benefits that are payable hereunder following
such delay shall be paid as otherwise provided herein.  In addition, to the
extent that any reimbursements described in Treasury Regulation
1.409A-1(b)(9)(v)(A) or (C) (including without limitation, any outplacement
services) for which reimbursement in one taxable year could affect the payments
or expenses eligible for reimbursement in another taxable year or for which the
right to payment is subject to

 

5

--------------------------------------------------------------------------------


 

liquidation or exchange for another benefit, such payments or reimbursements
shall be made promptly by the Company, but in any event no later than the end of
the second calendar year following the calendar year in which the Separation
from Service occurs.

 

X.                                   Administration

 

This Policy is not intended to be an “employee welfare benefit plan,” as defined
in Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (ERISA).  Rather, this Policy is intended to be solely a pay practice of
the Company, with benefits payable from the general assets of the Company or its
successor and shall be administered accordingly.  All claims under this Policy
shall be governed by the laws of the State of Ohio, without reference to the
conflict of law provisions thereof.

 

The Policy shall be interpreted in accordance with its terms and their intended
meanings.  However, the Administrator shall have the discretion to interpret or
construe ambiguous, unclear, or implied (but omitted) terms in any fashion they
deem to be appropriate in their reasonable discretion, and to make any findings
of fact needed in the administration of the Policy.  The validity of any such
interpretation, construction, decision, or finding of fact shall not be given de
novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.  All determinations by
the Administrator will be final and conclusive upon all persons and be given the
maximum possible deference allowed by law.  If, due to errors in drafting, any
Policy provision does not accurately reflect its intended meaning, as
demonstrated by consistent interpretations or other evidence of intent, or as
determined by the Administrator in its reasonable discretion, the provision
shall be considered ambiguous and shall be interpreted by the Administrator and
all Policy fiduciaries in a fashion consistent with its intent, as determined in
the reasonable discretion of the Administrator.  The Administrator shall amend
the Policy retroactively to cure any such ambiguity.

 

Claims Procedure

 

All disputes or controversies arising under or in connection with this Policy
settled by arbitration, conducted before a single neutral arbitrator in Toledo,
Ohio, in accordance with the National Rules for the Resolution of Employment
Disputes (the “Rules”) of the American Arbitration Association (“AAA”).  If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules.  The costs of the arbitration, including the
cost of any record or transcripts of the arbitration, AAA’s administrative fees,
the fee of the arbitrator, all other fees and costs, shall be borne by the
Company.  Each party shall bear their own attorneys’ fees and expenses,
provided, however, that if the arbitrator determines, in a finding on the
merits, that any claim was frivolous, the arbitrator may provide, as part of the
award, attorneys’ fees.  Judicial orders to enforce the arbitration provisions
of this Policy and otherwise in aid of arbitration may be entered by the federal
and state courts located in Toledo, Ohio, at any time prior to or after a final
decision by the arbitrators, and the Company and each Eligible Employee hereby
submits to personal jurisdiction in the State of Ohio and to venue in such
courts.

 

6

--------------------------------------------------------------------------------


 

XI.                              At-Will Employment

 

No provision of the Policy is intended to provide any Eligible Employee with any
right to continue as an employee with the Company or its subsidiaries, or in any
other capacity, for any specific period of time, or otherwise affect the right
of the Company or its subsidiaries to terminate the employment or service of any
individual at any time for any reason, with or without Cause.

 

For more information on any aspect of this Policy, please contact the Senior
Vice President, Chief Administrative Officer.

 

Issued: March 7, 2015

 

7

--------------------------------------------------------------------------------